Goldsborough, J.,
delivered the opinion of this Court:
The appellants were indicted in the Circuit Court for Washington county, at the March Term 1860, for selling liquors, and allowing them to be drank in or about their store-house. The indictment alleges the offence to have been committed on the 18th day of February 1860.
The appellants demurred to all the counts in the indictment; but the Court overruled the demurrer. The facts *575alleged being admitted by the demurrer, no testimony was taken.
The. appellants then moved in arrest of judgment, and this motion being overruled, the Court entered judgment that they pay a fine of ten dollars, and costs of prosecution. From this judgment the appeal in this case was taken.
This prosecution is under the provisions of the Act of 1780, ch. 24, which prescribes that those who are guilty of the offences therein enumerated, may be indicted, and on conviction, may bo fined ten dollars.
By the 3rd section of the 70th Article of the Code, of-fences such as the appellants are charged with, are not to be enquired of b3r presentment and indictment, but the Circuit Courts of the several counties, and Criminal Court of Baltimore, shall take cognizance thereof, on application or remonstrance, and may withdraw the licenses of persons complained of, to retail spirituous or fermented liquors, and shall exercise a sound discretion relative thereto.
It will be seen by the record, that the offence stated in the indictment occurred after the Code went into operation. The Code having provided a mode of proceeding and punishment wholly different from the Act of 1780, ch. 24, its provisions ought to have been pursued. Therefore the prosecution and judgment against tí e appellants were not authorized by the existing law, and the judgment must be reversed.
It was suggested b37 the appellee’s counsel, that if this Court should reverse the judgment for error in the imposition of the fine, this Court could order a procedendo to correct the error.
The appellants, as appears by the record, to which we must confine our attention, having both demurred to the indictment and moved in arrest of judgment, we find that the whole prosecution and judgment were without warrant *576■of law, and tliore is, therefore, nothing on which the procedendo could operate.
(Decided May 5th, 1863.)

Judgment reversed.